DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on 11/17, 2021, and Drawings filed on 11/17, 2021.
2.	Claims 1–17 are pending in this case. Claim 1, 16, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior arts do not specifically teach the limitation of wherein suppressing the picture-in-picture user interface of the first application comprises: “in accordance with a determination that the restriction criteria for the first application are met while displaying the picture-in-picture user interface of the first application: obscuring the picture-in-picture user interface for a first period of time, and ceasing to display the picture-in-picture user interface after the first period of time” in combination with other parts of the claim. 
	The prior arts do not specifically teach the limitation of wherein suppressing the picture-in-picture user interface of the first application comprises: “ wherein preventing the plurality of affordances from controlling playback of the media content associated with the first application comprises: putting the plurality of affordances into an inactive state in which the device ignores user inputs directed to the plurality of affordances for a first period of time; and after the first period of time, putting the plurality of affordances into a default state different from the inactive state.” in combination with other parts of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tae et al., Pub. No.: 2016/0357394A1. 

With regard to claim 1:
Tae discloses  a method comprising: at an electronic device in communication with a display and one or more input devices (wherein a device include a display and can receive input from input device, paragraph 11: “To achieve these and other advantages and in accordance with the purpose of this specification, as embodied and broadly described herein, there is provided a mobile terminal, including: a display unit configured to display a home screen page including graphic objects corresponding to applications installed on the mobile terminal; and a controller configured to control the application to be in either a background activated state or a background deactivated state, based on a preset type of touch input applied onto the graphic object corresponding to the application, wherein the background activated state of the application means an executable state of a function related to the application, according to a request generated from the application for execution of the function related to the application, while the application is being executed on a background, and wherein the background deactivated state of the application means a restricted state of the function related to the application, according to a request generated from the application for execution of the function related to the application, while the application is being executed on the background.”): while enforcing restrictions for one or more applications, including a first application of a plurality of applications installed on the electronic device (wherein the device can restrict background/auxiliary function, paragraph 11: “To achieve these and other advantages and in accordance with the purpose of this specification, as embodied and broadly described herein, there is provided a mobile terminal, including: a display unit configured to display a home screen page including graphic objects corresponding to applications installed on the mobile terminal; and a controller configured to control the application to be in either a background activated state or a background deactivated state, based on a preset type of touch input applied onto the graphic object corresponding to the application, wherein the background activated state of the application means an executable state of a function related to the application, according to a request generated from the application for execution of the function related to the application, while the application is being executed on a background, and wherein the background deactivated state of the application means a restricted state of the function related to the application, according to a request generated from the application for execution of the function related to the application, while the application is being executed on the background.”), detecting an event that corresponds to activation of an auxiliary function of the first application, wherein the auxiliary function of the first application is a function that is available to be performed without displaying a primary user interface of the first application (the event is a request to send a message, message paragraph 101: “ For instance, when a message application is in a background deactivated state, even if a request for execution of network communication is received from the message application, the controller 180 can not execute the network communication. The controller 180 can restrict reception of a message from an external server or an external terminal through the network communication. That is, a user of the mobile terminal does not receive a message when the message application is in the background deactivated state.” See also paragraph 94); and in response to detecting the event that corresponds to activation of the auxiliary function of the first application: in accordance with a determination that restriction criteria for the first application have been met, suppressing the auxiliary function (wherein the auxiliary function does not receive the message if it is in deactivated state, paragraph 101: “ For instance, when a message application is in a background deactivated state, even if a request for execution of network communication is received from the message application, the controller 180 can not execute the network communication. The controller 180 can restrict reception of a message from an external server or an external terminal through the network communication. That is, a user of the mobile terminal does not receive a message when the message application is in the background deactivated state.”); and in accordance with a determination that the restriction criteria have not been met, performing the auxiliary function without displaying the primary user interface of the application (wherein the auxiliary function receive the message if it is in activated state without displaying it, paragraph 94: “Further, since the application being executed on the background is in a loaded state onto the memory 170, a request for execution of a function related to the application may be generated by the application. If the application is being executed on the background (i.e., if the application is in a background activated state), the controller 180 can execute a function related to the application, based on the request. For instance, when a message application is in a background activated state, the mobile terminal can receive a message from an external server or an external terminal through network communication. Thus, a user of the mobile terminal can check in real time a message received from the external server or the external terminal.”).

With regard to claim 2:
Tae discloses the method of claim 1, wherein: the auxiliary function comprises presenting a first type of indication of a notification associated with the first application in response to the occurrence of an event corresponding to activation of the notification (wherein the notification include emitting light paragraph 71: “An optical output module 154 can output a signal for indicating an event generation using light of a light source. Examples of events generated in the mobile terminal 100 may include message reception, call signal reception, a missed call, an alarm, a schedule notice, an email reception, information reception through an application, and the like. A signal output by the optical output module 154 may be implemented so the mobile terminal emits monochromatic light or light with a plurality of colors. The signal output may be terminated as the mobile terminal senses that a user has checked the generated event, for example.”).

With regard to claim 3:
Tae discloses the method of claim 2, wherein: detecting the event that corresponds to activation of an auxiliary function of the first application comprises detecting the occurrence of an event corresponding to activation of a notification associated with the first application (see notification icon in fig 8a but not in fig. 8b, wherein paragraph 196: “More specifically, as shown in FIG. 8A, in a power saving mode, the controller 180 can display the graphic object 310 corresponding to an application set to be in a background deactivated state, together with a graphic object 800 indicating notification information. The graphic object 800 indicating notification information may be information about a background deactivated state of an application. Alternatively, the controller 180 can display the graphic object 800 indicating notification information, in an overlapped manner with the graphic object 310 corresponding to the application set to be in a background deactivated state.”); suppressing the auxiliary function comprises forgoing presenting the first type of indication in response to the notification associated with the first application (see notification icon in fig 8a but not in fig. 8b, paragraph 197; “The controller 180 can not display the graphic object 300 corresponding to an application set to be in a background activated state, together with the graphic object 800 indicating notification information. That is, in an embodiment of the present invention, since a graphic object corresponding to an application set to be in a background deactivated state is output together with notification information, a user can be informed of the background deactivated state of the application.”); and performing the auxiliary function comprises presenting the first type of indication in response to the notification associated with the first application (see notification icon in fig 8a but not in fig. 8b, paragraph 196: “More specifically, as shown in FIG. 8A, in a power saving mode, the controller 180 can display the graphic object 310 corresponding to an application set to be in a background deactivated state, together with a graphic object 800 indicating notification information. The graphic object 800 indicating notification information may be information about a background deactivated state of an application. Alternatively, the controller 180 can display the graphic object 800 indicating notification information, in an overlapped manner with the graphic object 310 corresponding to the application set to be in a background deactivated state.”). 

Claim 16 is rejected for the same reason as claim 1.

Claim 17 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tae, in view of Mathur et al., Pub. No.; 2016/0342290A1. 
With regard to claim 4:
 Tae does not disclose the method of claim 3, further comprising in accordance with the determination that that the restriction criteria for the first application are met: including a visual indication of the first type of indication in a notification history user interface, the notification history user interface further comprising one or more indications of notifications generated by one or more applications other than the first application.
However Mathur discloses  the method comprising in accordance with the determination that that the restriction criteria for the first application are met: including a visual indication of the first type of indication in a notification history user interface, the notification history user interface further comprising one or more indications of notifications generated by one or more applications other than the first application (see fig. 8a wherein the notification shows time , wherein the notification include message app and photo app, paragraph 105 and 106: “FIGS. 8A, 8B, and 8C illustrate an example for launching an outgoing call activity that corresponds to the call application on the first portion 102a of the screen 102 of the electronic device 100, according to one or more exemplary embodiments. The first portion 102a displays time and weather in the idle condition, and the second portion 102b displays the activity imprints that correspond to multiple applications, such as the message application, the call application, the play store application, and received notifications, as shown in FIG. 8A. Further, consider a scenario in which the user has recently received a call from “Anshu Prasad” which is displayed as one of the activity imprint on the second portion 102b, as shown in FIG. 8A. If the user desires to initiate an outgoing call to “Anshu Prasad,” then the user selects “Anshu Prasad” by performing the indicated input gesture on the activity imprint. After receiving the input gesture, the outgoing call activity to “Anshu Prasad” is launched as the miniaturized application and displayed on the first portion 102a of the screen 102, via which the user can perform basic intended actions, as shown in FIG. 8B. After completing the outgoing call activity, the outgoing call activity associated with the call application is dynamically switched to the activity list which is displayed as the activity imprint on the second portion 102b of the screen 102, as shown in FIG. 8C.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Mathur to Tae so the user would be able to see all the notification from different apps in one place to be more informed and without having to see different notifications at different apps that could cause annoyance. 

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tae, in view of Mao, Pub. No.: 2018/0324567A1. 
With regard to claim 5:
Tae does not disclose The method of claim 1, wherein suppressing the auxiliary function comprises forgoing presenting the first type of indication in response to the notification generated by the first application, and the method further comprises: after suppressing auxiliary function of the first application: determining that the restriction criteria for the first application are no longer met; and in response to determining that the restriction criteria for the first application are no longer met, presenting the indication for the notification generated by the first application 
However Mao discloses The aspect wherein suppressing the auxiliary function comprises forgoing presenting the first type of indication in response to the notification generated by the first application, and the method further comprises: after suppressing auxiliary function of the first application: determining that the restriction criteria for the first application are no longer met; and in response to determining that the restriction criteria for the first application are no longer met, presenting the indication for the notification generated by the first application (paragraph 95, fig. 4 and 1 wherein the user can turn on and off notification. “A top of the user interface shown in FIG. 4B is a commonly-seen status bar, the icons included in the status bar are similar to those in FIG. 1A, and details are not described herein again. Options of a plurality of applications are under an option of notification management, and these applications are applications that have been currently installed in a mobile phone and are capable of providing notification messages. A middle of FIG. 4B includes an application table (Table) 420. This table includes a plurality of items, and from top to bottom, the items are successively a “browser” item 422, an “email” item 423, a “music” item, a “photo” item, an “SMS message” item, a “game” item, and a “Taobao” item. In addition, there further is a “classification” button 421 in a position near the bottom of the interface shown in FIG. 4B, (optionally, a “classification” item may also be added above the application table). When the touch panel detects that the user taps the “SMS message” item, the display panel displays a user interface shown in FIG. 4C. The user may set a prompt manner of an SMS message in the user interface, and a toggle 434 in an “allow all” option 432 is used to set that all prompt manners including the notification panel, the badge, the banner, the lockscreen notification, and a voice prompt are disabled, or some of all the prompt manners may be enabled. A toggle in a “notification panel” option is used to set whether to enable a prompt manner of the notification panel. A toggle in a “badge” option is used to set whether to enable a prompt manner of the badge. A toggle in a “banner” option is used to set whether to enable a prompt manner of the banner. A toggle in a “lockscreen” option is used to set whether to enable a prompt manner of the lockscreen. A toggle in a “hide sensitive content when a screen is locked” is used to set whether a notification message displayed when the screen is locked includes the sensitive content (information such as a bank account, or an amount of money). A toggle in a “disable the voice prompt” option is used to set whether to enable the voice prompt of the notification message. The bottom of FIG. 4C is a navigation bar, and details are not described herein. When the user interface after a user setting is shown in FIG. 4C, the user taps a return button 431 to exit the interface shown in FIG. 4C, and then the processor stores the prompt manner of the notification message for the SMS message to the data setting item in the memory. The prompt manner of the notification message for the SMS message is: the notification panel, the banner, the lockscreen notification, the lockscreen notification excluding the sensitive content, and the voice prompt. Because the badge is not selected by the user, the prompt manner of the badge keeps disabled.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Mao to Tae so the user would be able to set notification as to whether or not allow notification from individual apps to reduce interruption and to allow important notification to get through to the user. 

With regard to claim 6:
Tae and Mao disclose The method of claim 1, wherein: the auxiliary function comprises displaying a widget user interface showing one or more secondary user interfaces of one or more applications, including a secondary user interface of the first application (Mao see fig 2b and paragraph 70 that shows the notification interface for the weather app and email app: “A prompt manner of the notification panel allows the user to view detailed information about a notification after a drawer type notification panel is displayed. For example, FIG. 2C shows a user interface of a notification panel. In addition to including some commonly-seen setting options, the interface of the notification panel further includes the notification message for the email application and the notification message for the weather application. One or more notification messages may be deleted using a garbage box button at the bottom of the interface.”), the event that corresponds to activation of the auxiliary function includes a request to display the widget user interface; and suppressing the auxiliary function comprises displaying the widget user interface while suppressing the secondary user interface of the first application (Mao paragraph 95, fig. 4 and 1 wherein the user can turn on and off notification of specific apps. “A top of the user interface shown in FIG. 4B is a commonly-seen status bar, the icons included in the status bar are similar to those in FIG. 1A, and details are not described herein again. Options of a plurality of applications are under an option of notification management, and these applications are applications that have been currently installed in a mobile phone and are capable of providing notification messages. A middle of FIG. 4B includes an application table (Table) 420. This table includes a plurality of items, and from top to bottom, the items are successively a “browser” item 422, an “email” item 423, a “music” item, a “photo” item, an “SMS message” item, a “game” item, and a “Taobao” item. In addition, there further is a “classification” button 421 in a position near the bottom of the interface shown in FIG. 4B, (optionally, a “classification” item may also be added above the application table). When the touch panel detects that the user taps the “SMS message” item, the display panel displays a user interface shown in FIG. 4C. The user may set a prompt manner of an SMS message in the user interface, and a toggle 434 in an “allow all” option 432 is used to set that all prompt manners including the notification panel, the badge, the banner, the lockscreen notification, and a voice prompt are disabled, or some of all the prompt manners may be enabled. A toggle in a “notification panel” option is used to set whether to enable a prompt manner of the notification panel. A toggle in a “badge” option is used to set whether to enable a prompt manner of the badge. A toggle in a “banner” option is used to set whether to enable a prompt manner of the banner. A toggle in a “lockscreen” option is used to set whether to enable a prompt manner of the lockscreen. A toggle in a “hide sensitive content when a screen is locked” is used to set whether a notification message displayed when the screen is locked includes the sensitive content (information such as a bank account, or an amount of money). A toggle in a “disable the voice prompt” option is used to set whether to enable the voice prompt of the notification message. The bottom of FIG. 4C is a navigation bar, and details are not described herein. When the user interface after a user setting is shown in FIG. 4C, the user taps a return button 431 to exit the interface shown in FIG. 4C, and then the processor stores the prompt manner of the notification message for the SMS message to the data setting item in the memory. The prompt manner of the notification message for the SMS message is: the notification panel, the banner, the lockscreen notification, the lockscreen notification excluding the sensitive content, and the voice prompt. Because the badge is not selected by the user, the prompt manner of the badge keeps disabled.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Mao to Tae so the user would be able to set widget for individual apps as to whether or not allow widget for individual apps to reduce interruption and to allow important notification to get through to the user. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tae, in view of Crawford, et al., Patent No.: 9654598B1.
With regard to claim 7:
Tae does not disclose The method of claim 1, wherein: the auxiliary function comprises presenting visual indications of one or more applications, including the first application, for which suggestion criteria have been met in a suggestions user interface; the event that corresponds to activation of the auxiliary function includes a request to present visual indications of the one or more applications for which the suggestion criteria have been met in the suggestions user interface; and suppressing the auxiliary function comprises presenting the suggestions user interface without presenting a visual indication of the first application.
However Crawford discloses The method of claim 1, wherein: the auxiliary function comprises presenting visual indications of one or more applications, including the first application, for which suggestion criteria have been met in a suggestions user interface; the event that corresponds to activation of the auxiliary function includes a request to present visual indications of the one or more applications for which the suggestion criteria have been met in the suggestions user interface (see figure 2 wherein favorite apps are suggested to the user, paragraph 41 and 42: “FIG. 2B illustrates a diagram of an embodiment of changing one or more cards position in presentation order, relative to each other. For example, the criss crossing lines shown in FIGS. 2A and 2B illustrate two card screens changing in their presentation order. The configuration screen is configured to cooperate with a touch screen module of the display screen to allow a user to drag their finger on the display screen as a way to raise or lower a particular card being dragged by the finger in the presentation order of the cards. On FIG. 2A, the current presentation order is the favorite apps card 31, a notes card 41, and a wallpaper and themes card 51. The configuration screen is also configured to present a roster screen listing all of the possible cards and then the user may individually designate each card's position in the presentation order of the cards. The different one or more cards are positioned in presentation order, relative to each other, in either i) a vertical stack of cards, ii) a horizontal stack of cards, or iii) a combination of both. Thus, the user may reorder the one or more cards in presentation order i) via simply dragging the particular card into the position within the set of currently presented cards with their finger on the display screen and/or ii) via a configurable setting in the settings module. On FIG. 2B, for example, the user may raise the wallpaper and themes card 51 to the top of the presentation order while lowering the favorite app card 31 down in presentation order on the card screen.”); and suppressing the auxiliary function comprises presenting the suggestions user interface without presenting a visual indication of the first application (wherein only favorite apps are suggested based on different criteria, and not other apps, paragraph 90: “ The card module collects data on the user's behavior and then the analytic module captures and indexes the user's behavior in a user profile maintained in a database to provide suggestions on the one or more cards selected from the following aspects i) app and tip suggestions targeted based on a stage in an ownership lifecycle of the mobile computing device, ii) app suggestions based on app usage and other information in the user profile, iii) app suggestions to put one or more apps into a card category of favorite apps based on 1) a frequency of app usage, 2) a duration of app usage, and 3) any combination of both, iv) content suggestions of videos to be displayed on a video card based on 1) passion points, 2) preferred genres, 3) the user profile, and 4) any combination of these three, v) notifications about places geographically nearby based on 1) geographic location of the mobile computing device, 2) the user profile, and 3) any combination of both, vi) suggestions about themes and wallpapers to use based on 1) the user profile 2) past use of similar or same themes and wallpapers, and 3) any combination of both, vii) new apps and tip suggestions on existing apps targeted on a gaming card based on the user profile and other tracked game usage; viii) surveys and polls on cards based on lifecycle stage and the user profile, ix) suggestions on promotions and offers based on lifecycle stage and the user profile.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Crawford to Tae so only some of the apps that would likely be interested to the user are displayed while others are suppressed prevent cluster and allow the user to focus on apps that are important.  


Claims 8, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tae, in view of Lauer et al., Pub. No.: 2019/0028548A1. 
With regard to claim 8:
Tae does not disclose the method of claim 1, wherein: the auxiliary function comprises displaying web content associated with the first application in a browser user interface; the event that corresponds to activation of the auxiliary function includes a request to display web content associated with the first application in the browser user interface; and suppressing the auxiliary function comprises preventing access to the web content associated with the first application.
However Lauer discloses  The method of claim 1, wherein: the auxiliary function comprises displaying web content associated with the first application in a browser user interface; the event that corresponds to activation of the auxiliary function includes a request to display web content associated with the first application in the browser user interface (see figure 1, where in the user interface display content such as US News and World News, paragraph 46: “ The server may also determine the control data to be transmitted based on other information including, for example, the web resource requested by the web access request. For example, as discussed above with reference to FIG. 1, computing device 100 may be in communication with the server to implement a variable access policy. Computing device 100 may provide access to a zero-rated web service (e.g., free access to news content), and then change the access to the web service when certain conditions are met. For example, the free access to news content may be stopped when a pre-determined number of web access requests directed to the content hosted on the web site “XYZnews.com” has been reached. The server may keep track of a number of such web access requests received from computing device 100, and transmit control data to computing device 100 to deny access to the content when the number is reached. Referring to the example of FIG. 1, a user may activate URL 110 (or other activable elements) to access the content associated with “US News.” The selection of URL 110 may cause the computing device to transmit an HTTP request to the server. After receiving the HTTP request, the server may determine that a number of such request received from computing device 100 has reached a limit. The server may include the requested content (or other content) in a HTTP response to be transmitted to computing device 100. However, the server may include control data in the HTTP response that changes some of the elements of interface 102, to deny the user access to the requested content. For example, as shown in FIG. 1, the control data may cause output interface 108 to display an opaque layer when rendering the requested content. The control data may also cause output interface 108 to display a message 118 to indicate that access is denied, and to provide a link 120 to a subscription page from which the user can subscribe to a fee-based web service.”); and suppressing the auxiliary function comprises preventing access to the web content associated with the first application (see figure 1 when an event (access limit reached) occurs the content is no longer displayed, paragraph 46: “The server may also determine the control data to be transmitted based on other information including, for example, the web resource requested by the web access request. For example, as discussed above with reference to FIG. 1, computing device 100 may be in communication with the server to implement a variable access policy. Computing device 100 may provide access to a zero-rated web service (e.g., free access to news content), and then change the access to the web service when certain conditions are met. For example, the free access to news content may be stopped when a pre-determined number of web access requests directed to the content hosted on the web site “XYZnews.com” has been reached. The server may keep track of a number of such web access requests received from computing device 100, and transmit control data to computing device 100 to deny access to the content when the number is reached. Referring to the example of FIG. 1, a user may activate URL 110 (or other activable elements) to access the content associated with “US News.” The selection of URL 110 may cause the computing device to transmit an HTTP request to the server. After receiving the HTTP request, the server may determine that a number of such request received from computing device 100 has reached a limit. The server may include the requested content (or other content) in a HTTP response to be transmitted to computing device 100. However, the server may include control data in the HTTP response that changes some of the elements of interface 102, to deny the user access to the requested content. For example, as shown in FIG. 1, the control data may cause output interface 108 to display an opaque layer when rendering the requested content. The control data may also cause output interface 108 to display a message 118 to indicate that access is denied, and to provide a link 120 to a subscription page from which the user can subscribe to a fee-based web service..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lauer to Tae so the user would be able to see web content based event wherein content is displayed to the user based circumstance and prevent web content to the user if the circumstance does not allow it for example to prevent usage of too much data or to prevent cluster the user interface. 

With regard to claim 9:
Tae and Lauer disclose the method of claim 8, wherein preventing access to the web content associated with the first application comprises: loading the web content associated with the first application from a first website and forgoing displaying the web content associated with the first application. (see paragraph 46 wherein content is transferred to the device but displayed in opaque to prevent viewing: “However, the server may include control data in the HTTP response that changes some of the elements of interface 102, to deny the user access to the requested content. For example, as shown in FIG. 1, the control data may cause output interface 108 to display an opaque layer when rendering the requested content. The control data may also cause output interface 108 to display a message 118 to indicate that access is denied, and to provide a link 120 to a subscription page from which the user can subscribe to a fee-based web service..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lauer to Tae so the user would be able to see web content based event wherein content is displayed to the user based circumstance and prevent web content to the user if the circumstance does not allow it for example to prevent usage of too much data or to prevent cluster the user interface.


With regard to claim 10:
Tae and Lauer disclose The method of claim 8, wherein preventing access to the web content associated with the first application comprises: forgoing displaying the web content associated with the first application (see figure 1 when an event (access limit reached) occurs the content is no longer displayed, paragraph 46: “The server may also determine the control data to be transmitted based on other information including, for example, the web resource requested by the web access request. For example, as discussed above with reference to FIG. 1, computing device 100 may be in communication with the server to implement a variable access policy. Computing device 100 may provide access to a zero-rated web service (e.g., free access to news content), and then change the access to the web service when certain conditions are met. For example, the free access to news content may be stopped when a pre-determined number of web access requests directed to the content hosted on the web site “XYZnews.com” has been reached. The server may keep track of a number of such web access requests received from computing device 100, and transmit control data to computing device 100 to deny access to the content when the number is reached. Referring to the example of FIG. 1, a user may activate URL 110 (or other activable elements) to access the content associated with “US News.” The selection of URL 110 may cause the computing device to transmit an HTTP request to the server. After receiving the HTTP request, the server may determine that a number of such request received from computing device 100 has reached a limit. The server may include the requested content (or other content) in a HTTP response to be transmitted to computing device 100. However, the server may include control data in the HTTP response that changes some of the elements of interface 102, to deny the user access to the requested content. For example, as shown in FIG. 1, the control data may cause output interface 108 to display an opaque layer when rendering the requested content. The control data may also cause output interface 108 to display a message 118 to indicate that access is denied, and to provide a link 120 to a subscription page from which the user can subscribe to a fee-based web service..”). while maintaining display of one or more user interface elements in the browser user interface for navigating to another website (see figure 1 wherein all the control navigating functions are still displayed, paragraph 46: “The server may also determine the control data to be transmitted based on other information including, for example, the web resource requested by the web access request. For example, as discussed above with reference to FIG. 1, computing device 100 may be in communication with the server to implement a variable access policy. Computing device 100 may provide access to a zero-rated web service (e.g., free access to news content), and then change the access to the web service when certain conditions are met. For example, the free access to news content may be stopped when a pre-determined number of web access requests directed to the content hosted on the web site “XYZnews.com” has been reached. The server may keep track of a number of such web access requests received from computing device 100, and transmit control data to computing device 100 to deny access to the content when the number is reached. Referring to the example of FIG. 1, a user may activate URL 110 (or other activable elements) to access the content associated with “US News.” The selection of URL 110 may cause the computing device to transmit an HTTP request to the server. After receiving the HTTP request, the server may determine that a number of such request received from computing device 100 has reached a limit. The server may include the requested content (or other content) in a HTTP response to be transmitted to computing device 100. However, the server may include control data in the HTTP response that changes some of the elements of interface 102, to deny the user access to the requested content. For example, as shown in FIG. 1, the control data may cause output interface 108 to display an opaque layer when rendering the requested content. The control data may also cause output interface 108 to display a message 118 to indicate that access is denied, and to provide a link 120 to a subscription page from which the user can subscribe to a fee-based web service..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lauer to Tae so the user would be able to set web content as to whether or not allow web content to be displayed in notification to reduce interruption and to allow important notification to get through to the user.

With regard to claim 11:
Tae and Lauer disclose The method of claim 8, further comprising: while the restriction criteria for the first application are met, detecting a second event that corresponds to a request to view second web content from a second website in the browser user interface; in response to detecting the second event that corresponds to a request to view the second web content from the second website in the browser user interface while the restriction criteria for the first application are met: in accordance with a determination that the second website is associated with the first application, forgoing displaying the second web content; and in accordance with a determination that the second website is associated with a second application and that restriction criteria for the second application are not met, displaying the second web content (see figure 1 paragraph 53 wherein when the access limit is reach, all the services hosted by the web server are restricted, so none of websites hosted by webservice are not accessible, paragraph 53: “ Server proxy 212 can act as an intermediary between web server 202 and client device 204. Server proxy 212 may control the access of client device 204 to the web resources hosted by web server 202 by transmitting control data to local proxy 210, to direct local proxy 210 to perform the first or second modes of operation based on the control data. For example, referring to the example of FIG. 1, a user may try to access zero-based web service via app 208, which generates web access request 230. Based on the access request to zero-based web service, local proxy 210 may operate under the second mode, and transmit web access request 230 to server proxy 212, which can track a number of web access requests associated with the zero-based web service from app 208. If the number of web access requests does not exceed a threshold, server proxy 212 may request the web resources on behalf of app 208 (e.g., by transmitting web access request 232). After server proxy 212 receives the requested web resources from web server 202, server proxy 212 can transmit a web access response (e.g., web access response 236) including the requested web resources to local proxy 210. On the other hand, if the number of web access requests associated with the zero-based web service has reached a threshold, server proxy 212 may transmit, as part of web access response 236, control data to local proxy 210, which then forward the control data (and web access response 236) to app 208. The control data can update the interfaces of app 208 (e.g., the rendering of a web page, displaying a message, etc.) to prevent the user from accessing the requested web resources via app 208..”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lauer to Tae so the user would be able to set web content as to whether or not allow web content to be displayed in notification to reduce interruption and to allow important notification to get through to the user.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tae, in view of Watanabe, Pub. No.: 2018/0242036A1. 
With regard to claim 12:
Tae discloses The method of claim 1, wherein: the auxiliary function comprises displaying content in a user interface of the first application, the user interface partially overlapping one or more other user interfaces; the event that corresponds to activation of the auxiliary function includes a request to display the content in the picture-in-picture user interface of the first application (see figure 9b on the left wherein the notification window for batter saver overlaps the desktop, see 4e wherein the notification window over laps the desktop) ; and suppressing the auxiliary function comprising suppressing the picture-in-picture user interface of the first application (see figure 9b on the left wherein on another mode the notification window is not displayed).
Tae does not disclose the aspect of displaying media content in a picture-in-picture user interface of the first application
However Watanabe discloses the auxiliary function comprises displaying media content in a picture-in-picture user interface of the first application, the picture-in-picture user interface partially overlapping one or more other user interfaces(see figure 5 and 7, wherein the media content can overlaps different parts of the interface)  the event that corresponds to activation of the auxiliary function includes a request to display the media content in the picture-in-picture user interface of the first application; (see fig. 6(a) for picture in picture mode: “ The first display mode is a mini-TV home mode (first mode). As illustrated in (a) in FIG. 5, in this mode, the mini-TV 50 that displays the TV broadcast video is displayed while being fixed to a prescribed section 55 in the home screen. Thus, in the mini-TV home mode, in a case where sliding is performed from the home screen illustrated in (a) in FIG. 6 to the next home screen illustrated in (b) in FIG. 6, display of the mini-TV 50 is stopped, and the mini-TV 50 is not displayed on the home screen.”) ; and suppressing the auxiliary function comprising suppressing the picture-in-picture user interface of the first application (see figure 6(b) for when the picture in picture is suppressed: “The first display mode is a mini-TV home mode (first mode). As illustrated in (a) in FIG. 5, in this mode, the mini-TV 50 that displays the TV broadcast video is displayed while being fixed to a prescribed section 55 in the home screen. Thus, in the mini-TV home mode, in a case where sliding is performed from the home screen illustrated in (a) in FIG. 6 to the next home screen illustrated in (b) in FIG. 6, display of the mini-TV 50 is stopped, and the mini-TV 50 is not displayed on the home screen.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Watanabe to Tae so the media can be played in auxiliary mode where it does not take up all the space but still allows the user to view content and allows the user to choose to whether or not to use this setting or just close it completely.
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tae, in view of, Kaplan et al., Pub. No.: 2011/0242002A1. 
With regard to claim 14:
Tae does not disclose The method of claim 1, wherein: the auxiliary function comprises displaying a plurality of affordances for controlling playback of media content associated with the first application; the event that corresponds to activation of the auxiliary function includes a request to display the plurality of affordances for controlling playback of the media content associated with the first application; and suppressing the auxiliary function comprises preventing the plurality of affordances from controlling playback of the media content associated with the first application.
However Kaplan discloses The method of claim 1, wherein: the auxiliary function comprises displaying a plurality of affordances for controlling playback of media content associated with the first application; the event that corresponds to activation of the auxiliary function includes a request to display the plurality of affordances for controlling playback of the media content associated with the first application (paragraph 78: “14. The method of claim 1, wherein: the auxiliary function comprises displaying a plurality of affordances for controlling playback of media content associated with the first application; the event that corresponds to activation of the auxiliary function includes a request to display the plurality of affordances for controlling playback of the media content associated with the first application; and suppressing the auxiliary function comprises preventing the plurality of affordances from controlling playback of the media content associated with the first application.”); and suppressing the auxiliary function comprises preventing the plurality of affordances from controlling playback of the media content associated with the first application (paragraph 78: “As described above at step 608, in some embodiments, the user enters a press-and-hold contact with the touch screen in order to cause the playback buttons to be displayed. In alternative embodiments, any contact with the touch screen, such as a touch contact, causes the playback buttons to be displayed/enabled and/or hidden/disabled. In still further embodiments, a press-and-hold contact with touch screen input causes the playback buttons to be displayed/enabled and/or hidden/disabled, and a touch contact with the touch screen causes the hand-held device to stop playback of the current video return to navigation mode.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kaplan to Tae so the user would be able to see playback options based event wherein content is displayed to the user based circumstance and prevent playback option to be displayed to the user if the circumstance does not allow it for example to prevent cluster the user interface that could block the user from viewing the content.
 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan, Pub. No.: 2015/0370428A1, In addition, in some examples, the data management module 110 may determine particular applications that the user may desire to have installed and executable even if the user does not open the particular applications, such as applications that run in the background for performing various functions in certain situations. As one example, a coupon application may run in the background and may generate coupons when the user walks past a particular merchant location. The user does not typically open these types of applications, and in general may not think about opening such an application until the application produces a coupon or other notification to the user. Accordingly, the backend may predict user activity, such as determining that the user is going shopping, and may restore applications appropriate for the predicted user activity.

Cave, Pub. No.: US 20170068822: These would be computer tasks that the software may not normally execute if the Current Storage Media identification 210 and the Original Storage Media identification 220 matched, such as but not limited to, displaying a message, sending information about the non-matching media identification to a server, showing advertisements, and etc. Also, instead of executing one or more additional processes, functions, or software applications, additional processes, functions, or software applications may be suppressed or terminated to prevent the computer device 100 from performing additional computer tasks. These would be processes, functions, or software applications that may not normally be suppressed or terminated if the Current Storage Media Identification 210 and the Original Storage Media Identification 220 matched. Such as but not limited to preventing a message from being displayed, or to prevent blocking of advertisements.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179